         Case 1:03-cr-00724-LAP Document 130 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                  3 Cr. 724 (LAP)
-against-
                                                        ORDER
NELSON MORENO,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

      The Court is in receipt of Defendant Nelson Moreno’s motion

for   compassionate       release    pursuant    to    18   U.S.C.    Section

3582(c)(1)(A) [dkt. no. 129].              The Government shall file any

opposition to Mr. Moreno’s motion no later than July 17, 2020.

Mr. Moreno may reply to the Government’s opposition no later than

July 31, 2020.

      Chambers will mail a copy of this order to Mr. Moreno.

SO ORDERED.

Dated:       New York, New York
             June 26, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
